This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0186

                          Aka Lawrence Fualefeh, petitioner,
                                    Appellant,

                                         vs.

                                 State of Minnesota,
                                    Respondent.

                               Filed October 19, 2015
                                      Affirmed
                                  Schellhas, Judge

                             Anoka County District Court
                              File No. 02-CR-11-7278

Aka Lawrence Fualefeh, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Anthony C. Palumbo, Anoka County Attorney, Jon C. Audette, Assistant County
Attorney, Anoka, Minnesota (for respondent)

      Considered and decided by Reilly, Presiding Judge; Schellhas, Judge; and

Stoneburner, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       In this pro se postconviction appeal, appellant asks us to reverse his conviction of

first-degree criminal sexual conduct and remand for a new trial. We affirm.

                                          FACTS

       The facts underlying appellant Aka Lawrence Fualefeh’s conviction of first-degree

criminal sexual conduct are summarized in State v. Fualefeh, No. A13-0678, 2014 WL

2807533 (Minn. App. June 23, 2014), review denied (Minn. Sept. 16, 2014), and we will

not restate them here. In his direct appeal, Fualefeh was represented by counsel and

argued that the district court had committed plain error by admitting testimony as

relationship evidence. Id. at *1. We rejected Fualefeh’s argument and affirmed. Id. at *2.

       In November 2014, Fualefeh petitioned pro se for postconviction relief. The

district court summarily denied the petition after determining that Fualefeh’s

postconviction claims were procedurally barred under State v. Knaffla, 309 Minn. 246,

252, 243 N.W.2d 737, 741 (1976).

       This pro se appeal follows.

                                      DECISION

       “[W]here direct appeal has once been taken, all matters raised therein, and all

claims known but not raised, will not be considered upon a subsequent petition for

postconviction relief.” Knaffla, 309 Minn. at 252, 243 N.W.2d at 741; see also Minn.

Stat. § 590.01, subd. 1 (2014) (providing that “[a] petition for postconviction relief after a




                                              2
direct appeal has been completed may not be based on grounds that could have been

raised on direct appeal of the conviction or sentence”).

                     [The supreme court] ha[s] recognized two exceptions
              to the Knaffla bar: a claim should be considered if it is (1) an
              issue so novel that its legal basis was not reasonably available
              at the time of the direct appeal, or (2) in the interest of
              justice—when fairness so requires and the petitioner did not
              deliberately and inexcusably fail to raise the issue on direct
              appeal.

Carridine v. State, 867 N.W.2d 488, 493 (Minn. 2015) (quotation omitted). We review

for an abuse of discretion a district court’s determination that a postconviction claim is

barred by the Knaffla rule. See, e.g., Hooper v. State, 838 N.W.2d 775, 789 (Minn. 2013)

(concluding that district court did not abuse its discretion by deciding that petitioner’s

postconviction claim was barred by Knaffla rule), cert. denied, 134 S. Ct. 2147 (2014).

       In this case, Fualefeh raised three claims in his petition for postconviction relief,

apparently arguing that (1) his due-process rights were violated because the arresting

officer prejudged Fualefeh’s guilt, falsely reported a crime, and otherwise committed

investigatory misconduct; (2) Fualefeh’s due-process rights were violated by the timing

of his arrest and by the state’s charging decisions; and (3) the evidence was insufficient to

convict due to inconsistencies in the alleged victim’s testimonial statements. Fualefeh

based each of these claims on the trial record and did not allege the existence of facts

outside the record. The claims therefore could have been raised on Fualefeh’s direct

appeal. See Carridine, 867 N.W.2d at 493 (stating that “[petitioner’s] claims of

prosecutorial misconduct and ineffective assistance of trial counsel could have been

raised on direct appeal because the claims are based on the trial record”). “All of the


                                             3
claims on which the postconviction court denied relief therefore [we]re barred under

Minn. Stat. § 590.01, subd. 1 or Knaffla.” See id.

       In this appeal, Fualefeh argues for the first time that his postconviction claims are

not procedurally barred, invoking the interest-of-justice exception to the Knaffla rule. No

supreme court caselaw settles the question “whether th[e] two [Knaffla] exceptions also

apply in the context of the procedural bar in section 590.01, subdivision 1.” Id.

Regardless of whether the Knaffla exceptions apply to the statutory bar, a petitioner may

not invoke the exceptions for the first time on appeal from the denial of postconviction

relief. See Ashby v. State, 752 N.W.2d 76, 79 (Minn. 2008) (stating that “because

[petitioner] failed to raise the Knaffla exceptions in his petition, the postconviction court

did not err when it failed to apply either exception”); Washington v. State, 845 N.W.2d

205, 216 (Minn. App. 2014) (stating that “[petitioner] seeks to invoke an exception to the

Knaffla rule, but he may not do so for the first time on appeal because he did not assert

the exception in his motion papers in the district court”). Accordingly, the district court

did not abuse its discretion by summarily denying Fualefeh’s postconviction claims as

procedurally barred.

       Fualefeh also argues for the first time on this appeal that he received ineffective

assistance of counsel in his direct appeal. “The Knaffla rule . . . does not generally bar

claims of ineffective assistance of appellate counsel in a first postconviction petition.”

Jackson v. State, 817 N.W.2d 717, 722 n.4 (Minn. 2012). But a claim of ineffective

assistance of appellate counsel may not be raised for the first time on appeal from the

denial of postconviction relief. See Azure v. State, 700 N.W.2d 443, 447 (Minn. 2005)


                                             4
(concluding that petitioner forfeited his ineffective-assistance-of-appellate-counsel claim

for purposes of postconviction appeal where petitioner failed to raise claim in

postconviction petition and district court made no findings on issue). By failing to claim

ineffective assistance of appellate counsel in his postconviction petition, Fualefeh

forfeited any such claim for purposes of this appeal of the denial of the petition.

       Fualefeh also appears to argue that he received ineffective assistance of trial

counsel; his due-process and confrontation rights were violated by the delayed disclosure

of police interview reports and by perjured testimony; the state violated the Jencks Act,

18 U.S.C. § 3500 (2014), and committed prosecutorial misconduct in its handling of the

reports; the district court abused its discretion and “breached its constitutional duty” by

not providing sufficient “curative measures” with regard to the reports; the state

committed prosecutorial misconduct by suborning perjury; and testimony by the alleged

victim’s father contained internal inconsistencies. Because Fualefeh did not raise these

claims prior to this postconviction appeal, the claims are forfeited. See id. Moreover, each

of the new claims could have been raised on Fualefeh’s direct appeal; the claims

therefore are Knaffla-barred. See Carridine, 867 N.W.2d at 493.

       Affirmed.




                                              5